DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04/26/2022.

Information Disclosure Statement
                The information disclosure statement filed 08/09/2022 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 04/26/2022 appears to be acceptable.
		
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 19, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 2006/0038643 A1 to XU et al. (XU).
Re: Claim 12:
XU discloses:
A shape-memory alloy (SMA) actuator comprising:
a base portion (Figs.10A-10B as annotated by the examiner: close to 650);
a fixed end (Figs.10A-10B as annotated by the examiner: towards 650) coupled to the base portion (Figs.10A-10B as annotated by the examiner: as shown);
at least two actuating arms (Figs.10A-10B as annotated by the examiner: 630, 610) extending from the fixed end (Figs.10A-10B as annotated by the examiner: towards 650), each of the at least two actuating arms (Figs.10A-10B as annotated by the examiner: 630, 610) comprising a SMA material extending along a length of each of the at least two arms (Figs.10A-10B as annotated by the examiner: 630, 610); and
at least one free end (Figs.10A-10B as annotated by the examiner: 615), wherein the at least two actuating arms (Figs.10A-10B as annotated by the examiner: 630, 610) terminate at the at least one free end (Figs.10A-10B as annotated by the examiner: 615), wherein the at least one free end includes a tongue (Figs.10A-10B as annotated by the examiner: tongue at free end  615), comprising a conductive metal base layer (Fig.10A as annotated by the examiner: ¶0069: at least one conductive metal base layer 610).


    PNG
    media_image1.png
    556
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    679
    media_image2.png
    Greyscale


Re: Claim 19:
XU discloses:
The SMA actuator of claim 12, wherein the tongue includes a load point element (Figs. 10A-10B: ¶0119 and claim 19: discloses tongue which includes a mechanical load point) .


Re: Claim 20:
XU discloses:
The SMA actuator of claim 19, XU discloses all the limitations of claim 19 and that wherein the load point element is configured to engage with a moving carriage (this is merely an intended use of an SMA actuator, XU explicitly discloses use of SMA actuators configured to engage with a moving carriage such as microvalves and micropumps, due to their large deformation ability and high energy density as described in ¶0087).
XU discloses all the structural limitations of claim 12, claim 20 is merely directed to intended use of the apparatus of claim 12. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (see MPEP 2114 II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2006/0038643 A1 to XU et al. (XU) as applied to claim 12 above, and further in view of U.S Publication number US 2015/0289994 A1 to ENGEBERG et al. (ENGEBERG).
Re: Claim 15:
XU discloses:
The SMA actuator of claim 12, XU discloses all the limitations of claim 12 and that wherein the one or more SMA material includes an SMA film, XU is silent regarding ribbon or an SMA wire.
ENGEBERG teaches:
wherein the one or more SMA material includes an SMA ribbon or an SMA wire (ENGEBERG: ¶0027: the actuators 30 and 40 may comprise wires, films, tapes, ribbons and tubes formed of SMA material instead of the plates discussed above).
It would have been obvious to a person having ordinary skill before the effective filing date of the invention to substitute the SMA film in XU with a SMA wire as taught by ENGEBERG to achieve the same predictable result of providing a SMA material for driving an actuator, since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2006/0038643 A1 to XU et al. (XU) as applied to claim 12 above, and further in view of U.S Publication number 2011/0026148 A1 to TANIMURA et al. (TANIMURA).
Re: Claim 16:
XU discloses:
The SMA actuator of claim 12, 
XU discloses all the limitations of claim 1, XU is silent regarding:
wherein the SMA material is affixed to any of the at least two arms using an adhesive film material.
However, TANIMURA teaches:
wherein the one or more SMA material is affixed to the at least one bimorph arm using adhesive film material (TANIMURA: ¶0090: the SMA displacement element units 613a and 613b can be formed by e.g., film formation using sputtering, or bonding or crimping a thinly extended foil-like element with an adhesive).
It would have been obvious to a person having ordinary skill before the effective filing date of the invention to substitute the SMA film in XU with a SMA wire as taught by TANIMURA to achieve the same predictable result of providing a SMA material film by providing a film with adhesive for operating the claimed actuator, since it is merely a process of securing the SMA film with an adhesive to provide firm connectivity.

Allowable Subject Matter and Prior Art

Claims 1-11 are allowed.
Claim (s) 13-14, 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2006/0038643 A1 fails to limitations of claim 13 disclose either alone or in combination fail to teach or fairly suggest the limitations of claim 13 in combination with base claim and intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 7, 2022